The opinion of the court was delivered by
Garrison, J.
This was an action upon two promissory notes. The defendants were the makers of the notes. The plaintiff was a holder for value before maturity. A verdict was directed against those makers who, according to the testimony, had signed the notes. A verdict was directed in favor of one defendant, whose signature was proved to be a forgery. To this course pursued at the trial, two objections are-pressed—first, that the judgment, if not against all the makers, can be against none. This contention is directly in the face of the statute (Gen. Stat, p. 2538, § 34); secondly, that the forgery was a fraud upon the innocent makers of the-note who were thereby induced to sign it, and hence that it was invalidated in the hands of the plaintiff. The conclusion' thus put forward is contrary to the doctrine established in this state in the case of Hamilton v. Vought, 5 Vroom 187. It that case, after a review of the authorities and a reference to the contrary rule at one time promulgated, it was held that negotiable paper, fraudulent in its inception, is not invalidated in the hands of one taking it for value before maturity, unless there be actual fraud upon his part. In the present case no fraud, actual or constructive, was shown. The course pursued by the trial court in directing a verdict is open to no criticism.
The rule to show cause is discharged, with costs.